By JUDGE JAMES L. BERRY
I have carefully considered the evidence presented on December 13, 1989, in connection with the defendant’s plea of the statute of limitations.
Virginia Code § 51.5-46 provides, in pertinent part, that "such action shall be forever barred unless such claimant . . . has filed by registered mail a written statement of the nature of the claim with the potential defendant . . . within 180 days of the occurrence of the alleged violation."
Virginia Code § 1-13.3 provides that "when a statute . . . requires a notice to be given . . . within a certain time after any event . . . that time shall be allowed in addition to the day on which the event . . . occurred."
The evidence shows that the event in this case occurred on August 12, 1988, and 180 days after that date is February 8, 1989. Petitioner’s letter of November 8, 1988, was not sent by registered mail and was therefore ineffective as the notice required by the statute. Petitioner’s letter sent by certified mail is postmarked February 9, 1989, 181 days after the occurrence of the alleged violation.
Defendant’s plea of the statute of limitations must be sustained.